FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00155-CV

                                 Trial Court No. 3-41083

Brenda Brewer, Deanna Meador, Penny Adams and Sabra Curry

Vs.

Lowe's Home Centers Inc.
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $10.00   Bobbi L Hartley
Motion fee                                   $10.00   Bobbi L Hartley
Motion fee                                   $10.00   Matthew R Pearson
Court fines                                 $500.00   Helen Wooten
Motion fee                                   $10.00   Matthew R Pearson
Reporter's record                           $126.00   12th COA
Reporter's record                         $4,275.00   Mr. Brendan McBride
Reporter's record                           $132.00   Twelfth COA
Motion fee                                   $10.00   Matthew R Pearson
Clerk's record                            $2,665.00   Matthew Pearson
Supreme Court chapter 51 fee                 $50.00   Matthew R Pearson
Indigent                                     $25.00   Matthew R Pearson
Filing                                      $100.00   Matthew R Pearson
Required Texas.gov efiling fee               $20.00   Matthew R Pearson
TOTAL:                                    $7,943.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 28th day of December 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk